DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhengdong et al. (CN106270877A IDS) (hereafter Zhengdong).
	With respect to claim 1, Zhengdong teaches a method for fusing a solder material depositing with laser energy, in which laser radiation emitted from a first laser source is applied to the solder material deposit in a first application phase with a first laser device (first wavelength laser 2) and laser radiation emitted from a second laser source is applied to the solder material deposit in a second application phase with a second laser device (second wavelength laser 3), said first laser source having a lower laser power than the second laser source (preheating intrinsically requires less power than soldering), a switch (controller) being made from the first application phase to the second application phase with a switching device, and said switch being triggered by a temperature sensor (temperature sensor) measuring a temperature of the solder material deposit at least during the first application phase (abstract; and machine translation provided by the applicant).
With respect to claim 3, Zhengdong teaches wherein during the second application phase, the temperature of the solder material deposit is measured with the temperature sensor, and the second application phase is terminated depending on the temperature of the solder material deposit (abstract; and machine translation provided by the applicant).
With respect to claim 4, Zhengdong teaches wherein the switching temperature is chosen depending on the properties of the solder material deposit (machine translation provided by the applicant, specifically wherein the first wavelength laser 2 preheats the welding area to a preset temperature, and the preset temperature is acquired through limited tests according to 
With respect to claim 5, Zhengdong teaches wherein the first laser device (2) is switched on in a standby mode (braodest reasonable interpretation) being clocked for a defined duty cycle and is switched to an operating mode (pre-heating) with the switching device depending on a current temperature of the solder material deposit measured with the temperature sensor (abstract; and machine translation provided by the applicant).
With respect to claim 6, Zhengdong teaches a laser arrangement for applying laser energy to a solder material deposit formed in particular as a solder ball, said laser arrangement comprising a first laser device (2) having a first laser source and a second laser device (3) having a second laser source, said first laser source emitting a lower laser power than the second laser source (preheating intrinsically requires less power than soldering), and having a switching device (controller) for activating the second laser source, said switching device being connected to a temperature sensor (temperature sensor) for triggering the switching device (abstract; and machine translation provided by the applicant).
With respect to claim 8, Zhengdong teaches wherein the temperature sensor is realized as an infrared sensor arranged in a beam path of a reflection beam of the solder material deposit (the machine translation describes an infrared sensor and it is intrinsically must be sensing the area of reflection to obtain a temperature measurement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhengdong as applied to claims 1, 6, and 8 above, and further in view of Motomichi.
With respect to claim 2, Zhengdong does not teach wherein in the second application phase, the application of laser radiation to the solder material deposit takes place using the second laser device in addition to using the first laser device.  However, Motomichi teaches delivering first and second lasers simultaneously (abstract),
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize simultaneous laser deliver as taught by Motomichi in the process of Zhengdong in order to deliver the desired amount of power for soldering. 
With respect to claim 9, Motomichi teaches wherein a beam channel (4) is realized for the beam path of the reflection beam, a beam path of the first laser source and a beam path of the second laser source extending simultaneously in the beam channel at least in sections (abstract; and drawings).

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhengdong as applied to claim 6 above, and further in view of Burris et al. (US 2014/0271328A1) (hereafter Burris) and Horbasz et al. (US 2013/0178399A1) (hereafter Horbasz).
With respect to claim 7, Zhengdong does not teach the first laser device comprises a diode laser and the second laser device comprises a pulse laser.  However, Burris teaches preheating with a diode laser (paragraphs 19, 32, 67-69, 85, 89, and 96), while Horbasz teaches brazing/soldering with a pulsed laser (paragraph 23).
. 

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhengdong as applied to claim 6 above, and further in view of Wagou et al. (US 2006/0237514A1) (hereafter Wagou).
With respect to claim 10, Zhengdong does not teach wherein the beam channel comprises a solder material deposit receptacle for receiving the solder material deposit during the first application phase and the second application phase. However, Wagou teaches wherein the beam channel comprises a solder material deposit receptacle that is intrinsically capable of receiving the solder material deposit during the first application phase and the second application phase 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the solder material deposit receptacle of Wagou in the apparatus of Zhengdong in order to deliver the desired amount of solder to the bonding location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KILEY S STONER/            Primary Examiner, Art Unit 1735